 SERVICE MERCHANDISE CO.ServiceMerchandise Company, Inc.andServiceMerchandise Drivers Association.Case 26-CA-833323 January 1986;DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 1 July 1981 Administrative Law JudgeElbertD. Gadsden issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel, filed cross-excep-tions and a supporting brief.'The National Labor Relations Board has delegat-ed its authority in` this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs2 andiOn 13 August 1981 the Charging Party filed a document entitled"Charging Party's Exceptions to the Decision of the Administrative LawJudge"-in which it stated that it joined in and adopted the General Coun-sel's exceptions to the judge Accompanying that document was a "BriefinSupport' of Exceptions" in which the Charging Party simply statedthat it was adopting the General Counsel's brief in support of exceptionsand attaching its own brief to the judge in support of the judge's unex-cepted-to findings On 18 August 1981, the General Counsel, not havingpreviously filed exceptions, filed cross-exceptions'and a brief in supportof his cross-exceptionsOn 1 October 1981, the Charging Party filed a"Joinder" in the General Counsel's cross-exceptions which states that theCharging Party, "joins in, accepts and adopts" the General Counsel'scross-exceptions and brief in support of cross-exceptionsOn 7 October 1981 the Respondent filed a response opposing theCharging Party's joinder in the General Counsel's exceptions In view ofthe particular circumstances here in which the Charging Party appears tohave anticipated and joined with the General Counsel's cross-exceptionsand later, albeit untimely, explicitly reaffirmed its adoption of those cross-exceptions, and in view of the fact that we can perceive no prejudice tothe Respondent, we shall consider the Charging Party to have filed thesame cross-exceptions as filed by the General Counsel-8On 20 August 1981 the General Counsel filed a motion to strike theRespondent's exceptions and a motion to strike documents attached tothe Respondent's brief in support of exceptions. On 25 August 1981 theRespondent filed a response On 1 October the Charging Party filed amotion seeking joinder with the General Counsel's motions On 7 Octo-ber 1981 the Respondent filed a responseRegarding the motion to strike exceptions, we find that the form andcontent of the Respondent's 82 enumerated exceptions, each of whichdesignates the part of the judge's decision to which objection is made andthe reason for the, objection, taken together with its brief, which cites toportions of the record relied on, fulfills the requirements for form andcontents of exceptions set forth in Sec 10246(b) of the Board's Rules andRegulationsAccordingly, we deny the motionWith respect to the motion to strike documents, we note that the docu-ments in issue, which were appended to the Respondent's brief in supportof exceptions, were also the subject of a motion filed with the Board bythe Respondent on 13 August 1981, seeking to make the documents apart of the record On 20 August 1981 the General Counsel filed a tele-graphic response to the Respondent's 13 August motion asserting that thedocuments should be excluded from the record as "evidence of conductor statements made'in compromise negotiations "The documents in issue are (1) a document submitted by the ChargingParty to the judge and the parties about I July 1981 which sets forth theCharging Party's position in favor of a proposed settlement between theCharging Party and the Respondent, and (2) two appendices to theCharging Party's document, the first being an agreement between theCharging Party and its counsel and the second being an unemploymentcompensation determination The documents were filed after the Charg-ing Party and the Respondent submitted a postheanng joint application278 NLRB No. 23185has decided to affirm the judge's rulings, 3 find-ings,4 and conclusions only to the extent consistentwith this Decision and Order.to the judge seeking approval of an out-of-Board adjustment and after theGeneral Counsel filed a response in opposition to the settlement proposalIn his order denying the joint application, which order was includedwithin his decision, the judge described both the application and theGeneral Counsel's opposition motion and made the application an exhibit.It appears that the Charging Party's responsive document was not filedbefore the issuance of the judge's decisionWe consider the Charging Party's responsive document, like the Gen-eralCounsel's response in opposition, to be `appropriately a part of therecord as a response and position with respect to a motion within themeaning of Sec 102 54(b) of the Board's Rules and Regulations We donot, however, consider the matter in or append to these postheanng doc-uments as proper evidence on review of the unfair labor practice allega-tions and place no reliance on the documents in that regard3The Respondent has excepted to the judge's failure to approve anout-of-Board settlement, including a withdrawal of the underlyingcharge,-proposed by the Respondent and the Charging Party after theclose of the hearing. The Respondent contends that the proposed settle-ment constitutes a complete and appropriate settlement of the effectsupon employees of the Respondent's subcontracting of its trucking oper-ationWe find here, in accord with the judge, that the proposed settlement isa wholly inadequate vehicle for effectuating the policies of the ActWeconsider the procedural format of the proposed settlement to be both un-workable, in, that it would require the Board to continue to monitor theparties' conduct after withdrawal of the charge had been approved, andinappropriate, in that it would require the Board to affirmatively sanctionrelease of the Respondent by all discriminatees, including objecting par-ties, from any and all liabilities arising out of the employees' employmentand cessation of employment, and to sanction waivers of reinstatementfrom objecting employees In addition, we note that at least one employ-ee has expressed objections to the proposed settlement to the judge and,according to the Charging Party, four employees failed to approve theproposed settlement.4 The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsWe correct the following inadvertent errors in the judge's decision (1)in the section entitled "Background Infarnation," the paragraph begin-ning "[o]n or about December 21, 1980, Respondent abolished its owntruckdriving fleet" is corrected to reflect that the Respondent's actionsoccurred about 21 December 1979, (2) in the section entitled "Evidenceof the Existence of a Truckdriver's Organization, Its Activities, and Re-spondent's Reactions Thereto," the sentence describing the Respondent'sasking Carnahan, in 1979, whether Carnahan had heard any union talk iscorrected to reflect that the Respondent's agent during the conversationwas Laban Hilton and not Jim Randolph, (3) in the section entitled "Ad-ditional assurances by Respondent that their drivers' jobs were secure,"the quoted phrase by Blatt, "I'm leaving with you," is corrected to read,"I'm leveling with you"; (4) in the section entitled "Respondent's deci-sion to terminate its trucking operation," the reference to the Respond-ent's 21 December 1979 contract with Liberty Contract Carrier as beingG.C Exh. 23(a) is corrected to show that it was G C Exh. 32(a); (5) inthe first paragraph of the section entitled "Comparative cost of Respond-ent's operations in 1979 and 1980," the total trucking expenses in 1'979 of$600,602,230 are corrected to read $6,602,230; the other cost for dispatch-ing and clerical services of $440,439 is corrected to read $44,439, thetotal trucking mileage of 794,529 is corrected to read 7,794,529; and-thesentence reading, "The contract [in 1980] covered $7,383,602," is correct-ed'to read "The contract covered 7,383,602 miles" These errors do notaffect the outcome of the case Further, we note that in the section enti-tled "Respondent's termination of its entire truckdriver fleet," in the dis-cussion concerning a Department of Transportation (DOT) report' (R.Exh 20), the judge refers to a duplicate copy of that report as dated on15November 1979 and introduced in evidence as G C Exh 31. Therecord reflects that G C Exh 31 is not a duplicate copy of the DOTContinued 186DECISIONSOF NATIONALLABOR RELATIONS BOARD1.The Respondent excepts to the conclusion, aswell as almost all the underlying findings, that itsdischarge of its local and over-the-road drivers andwarehouse worker Blagburn and its subcontractingof the truckdriver work violated Section 8(a)(3)and (1) of the Act. Except as otherwise statedherein, we agree with the judge's findings and con-clusionsconcerning the 8(a)(3) violation.5Weshall,however, restate some of the findings andfurther record evidence to highlight certain factswhich support the violation found.On several occasions after the beginning of theRespondent's use of a private driver fleet about1970 the Respondent expressed its opposition todrivers' representation by an outside bargainingagent. In 1972 the Respondent's president Ray-mond Zimmerman warned driver Carnahan andother drivers that if any word was ever mentionedabout any of the drivers joining a union, he wouldclose the doors of the warehouse and ship directlyto the showroom; he told them that he could dowithout the drivers. Subsequently, but before 1975,thenDistributionDirector Jim Randolph tolddriver Carnahan that he had heard some driverstalking about an outside union, to which Carnahanreplied that there had been some talk. Randolphthen reminded Carnahan about Zimmerman's warn-ing, told Carnahan that the Respondent could cutcosts by not being union, and said that the driverswere crazy if they even talked to a union. AboutJanuary 1979 Carnahan, who was at that time thedrivers' spokesman,6was told that there was aproblem by Laban Hilton, who was then the distri-bution director.Hilton stated that he had heardunion talk and asked Carnahan if he heard any-thing.Carnahan replied that as far as he knew noreport, that the only copy of the DOT report offered in evidence was RExh. 20, and that the only record reference to the date of receipt on thedocument,other than 30 November 1979, is 13 December 1979, whichwas the date the parties agreed was stamped on the original documentshowing its receipt in the Respondent'spersonnel department.Thejudge's ruling with respect to the introduction of R Exh.20 and findingsrelated thereto are discussed below.5Although the complaint in this case framed the 8(a)(3) allegation asbeing only the termination of the truckdrivers and one warehouseman on21 December 1979, it is clear from our review of the record,the decision,and the briefs that the parties fully litigated,and the judge made findingsupon, the issue of whether the Respondent's contemporaneous subcon-tracting of its,private drivers trucking operation was illegally motivated.The Respondent did not file a procedural exception on this issue Ac-cordingly, it is appropriate for us to decide the issue of an 8(a)(3) subcon-tracting violation,regardless of whether it was specifically pleaded.Ken-worth Trucks of Philadelphia,236 NLRB 1299(1978),KuxMfg. Corp,233NLRB317 (1977).6 In 1973, when the Respondent employed only about four drivers,DistributionDirector Randolph told the most senior driver, Carnahan,thatmore drivers were to be hired, suggested that the drivers have aspokesman in order to channel complaints,and designated Carnahan asspokesmanThereafter,the drivers continued to designate spokesmenwho had contact with the Respondent'smanagement primarily on an adhoc basis concerning such matters as pay, driver discipline,equipment,drivers' rules and regulations,and other conditions of employmentone was talking. Hilton told Carnahan to try totalk it down if the drivers began talking union, andto explain that the spokesman had always been ableto talk to him before and that they should continueto come to him.The Respondent's opposition to drivers' seekingrepresentation through an outside union as well asits concern over the drivers' militancy in pursuingtheir demands through their spokesman vividly sur-faced at a September 1979 meeting between thedrivers and members of the Respondent'smanage-ment hierarchy. Prior to the September meeting,the Respondent had, in late June 1979, promulgat-ed new rules for drivers concerning dispatch pro-cedures, seniority, discipline, and other terms andconditions of employment. In response to thesenew rules, and particularly the rule eliminating dis-patch by seniority, the drivers began discussing thepossibility of representation by a Teamsters local aswell as the possibility of securing a contract withtheRespondent through its own spokesman andcommittee. The September meeting was called bythe drivers' spokesman, at the request of the driv-ers, to explain their position. At the meeting, thedrivers' spokesman related the drivers concernsand presented the Respondent with the alternativeof recognizing and bargaining with the drivers'spokesman and committee or bargaining with anoutside union. The Respondent's vice president re-plied that the drivers were "holding a loaded gunto [his] head." However, in an obvious effort todissuade the drivers from immediate action, heagreed to sit down and negotiate with the drivers'spokesman and committee in about 90 days, afterthe Christmas rush season was over. He also sug-gested that a list of drivers' complaints be broughtto the vice president of personnel. The driversagreed to the Respondent's proposal but, evidenc-ing continued action in support of their concerns,the drivers' spokesman and several other driversdelivered a list to the vice president of personnelabout a week later; the list included complaintsabout the Respondent's failure to pay drivers forall hours worked, scheduling, dispatch procedures,seniority,and inadequate communication aboutnew company procedures.?7 In finding illegal motivation on the part of the Respondent, we donotrelyon the judge's reference,in the section of his decision entitled"Respondent's termination of its entire truckdriver fleet," to a conversa-tion betweenVicePresident Laban Hilton and driver spokesman JimmyHowell during which Hilton assertedly urged Howell to dissuade thedrivers from affiliating with an outside union, and reference to a furthermeeting between Howell and the drivers during which Howell assertedlyurged drivers not to join an outside unionThe recorddoes not reflect aconversation during which Hilton explicitly urged Howell to dissuade thedrivers as described, nor does the record reflect that Howell did so dis-suade drivers at a meeting in October. SERVICE MERCHANDISE CO.187Thereafter,the Respondent did not meet and ne-gotiate with the drivers'spokesman and committeeconcerning their complaints.Instead,itproceededto an initial decision,in -October 1979,to subcon-tract the work of its,drivers and to engage a con-tract carrier."'That the decision was precipitous isapparent from a variety of circumstances.First, atthe time of the decision,the Respondent did nothave before it written bids from contractors forcontract carriage9 or cost-comparison figures be-tween its private driver operation and contract car-riage.1 °Second,while Leasco 1 1 had solicited theRespondent's business throughout the summer andfall of 1979,the thrust of its sales pitch,as reflectedin lengthy letters to the Respondent,was on behalfof its truck leasing division and was for a full-serv-ice leasing agreement-one pursuant to whichLeasco would furnishall equipment,maintenance,fuel, safety programs,all services that accompanythe operation of the equipmentexceptdrivers, in-surance,dispatching,and management of the fleet.Third, -although, as found by the judge, certainmembers of the Respondent'smanagement had dis-cussed the idea of contract carriage before October1979,1certain actions takenby theRespondentbefore October 1979 were,inconsistent with an im-minent change to contract carrier service. Thus,the Respondent continued to hire new, permanan-ent drivers throughout July and August 1979. Ithired four"new dispatchers and one assistant duringthe period between about May and September1979.It redesigned its drivers'logs in the summers In his decision,the judge,, at fn 11, reversed his ruling and allowedinto evidence the previously rejected exhibit,R Exh.20, a Departmentof Transportation survey ofthe Respondent's records In the same foot-note,the judgediscussed the contentof an offer of proof by the Re-spondent,which was related to the exhibit,and he set forth reasons whyhe would notcredit theoffer of proof if it wereproperly in evidenceWe agree with the, appropriateness of the reversal of the exclusionaryruling uponthe exhibit Further, we do not relyon the judge's reasonsfor "discrediting"the Respondent's related offerof proofNevertheless,we find that,even assumingthe offerof proof were appropriate testimo-ny, any information relayedto theRespondent about the report and thereport itself,even assuming it was-received 30 November1979,was notshown to havebeen receivedbefore theRespondent'sOctober 1979 ini-tialdecision to dischargeitsdriversand subcontracttheirwork andtherefore could not haveinfluenced the decision9As described by theRespondent'switnesses and as found by thejudge, thedecision made at the October meeting was to convert to con-tract carriageprovidedthe Respondent could arrange for the transfer orbuy out ofits equipment leases with its lessorsother than Leascoio TheRespondent receivedits firstwritten proposal for contract car-nage in early December1979The proposalwas from Leasco, the onlycompany withwhom theRespondent negotiated concerning contract car-riageiiLeasco is a company with'six divisions,among thembeing LibertyContract Carrier,'Inc ; a contract carrier division,a "full service" truckleasing division;a daily rental division,a car leasing division; and anequipment leasing division12The members of managementwho participatedin such discussionswere LabanHilton, vice presidentof distribution;WayneBlatt, directorof traffic,transportation,and fleet management;and Richard Schenk,vice president of finance and administration,who began working for theRespondent in this positionon 1 June 1979of 1979, hireda 'clerk-to audit thelogs inJuly 1979,and instituted its new log audit systeminAugust1-979.It, set up a new dispatchofficein September1979,which providedadditional space for the en-largedstaff ofdispatchers and a needed parkingarea fordrivers'cars, as well as a parking area fortractors and trailers: .Further evidenceof theRespondent'sillegalmotive isthe fact that the - drivers and warehouseworker CliffordBlagburnwere summarily dis-charged.Accordingto employee Blagburn,the Re-spondent, by its formervice president of distribu-tion andby its vice-'president of personnel at thetime of thedischarges,had told drivers at anannual meeting about1978'-that in theevent drivershad to be takenoff the road,insteadof firing thedrivers, theRespondent -would give them theoption of working in the warehouse.As of 16 Janu-ary 1980 the Respondent was advertising for ware-house workers in a local newspaper,but the evi-dence does not show that, at the time of the dis-charges or thereafter, the Respondent' offered itsdrivers theoption of warehousework.In addition,it appears that the Respondent's desire torid itselfof its drivers is made manifest by its inclusion ofBlagburn among them.Blagburn had been an over-the-road driver fromaboutSeptember 1976 untilabout August 1979 when he was taken off the roadbecause of his accident record.At that time he wastold that he would be placed in the warehouse for3 years and then be returned to driving.However,despite the fact that`,Blagburn's job in the ware-housewas not discontinued,Blagburnwas dis-charged along with,the local and over-the-roaddrivers.Finally,theRespondent'sclaim of economicconsiderations as being its impetus in the .change tocontract carriage is refuted both by its apparentdisinterest in a precise and actual cost comparisonbetween its existing private driver operation and acontract carriage arrangement at the time of its Oc-tober 1979decision and, ultimately,the fruits of itsdisinterest in the resulting approximate 25-percentincrease in costs,from 1979 to 1980, for the oper-ation of the contract carriage arrangement withLiberty Contract,Carrier,Inc. over its- own privatedriver operation, - with approximately 400,000 'lessmiles driven under the 1980 contract agreement.2.' In order to remedy the 8(a)(3) and (1) viola-tions found,the judge,in the remedy sectionstated;"[T]he recommended Order will providethatRespondent reestablish its private trucking op-eration and reinstateallof its' drivers,includingwarehouse worker,Blagburn, who were terminatedon,'December 21, 1979, and make them whole, forany loss of earnings."The General . Counsel filed 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDcross-exceptions to the failure of the judge to con-firm his recommended Order to his prescribedremedy and to his failure to draft language in thenotice to employees in conformity with his pre-scribed remedy.13We find merit in the GeneralCounsel's cross-exceptions.We have ordered reestablishment of operationsand reinstatement of employees accompanied by amake-whole backpay remedy,,to restore the statusquo ante, in cases involving discriminatory subcon-tracting of unit work and discharge of employees,when, as here, it has been found that a respondenthas not demonstrated such remedy would endangeritscontinued viability. See, e.g.,Hood Industries,248 NLRB 597 (1980);Smyth Mfg. Co.,247 NLRB1139 (1980);C-F Air Freight,247NLRB 403(1980);R & H Masonry Supply, 238NLRB 1044(1978); see alsoN. C. Coastal Motor Lines,219NLRB 1009 (1975). Accordingly, we shall affirma-tively require the Respondent to reestablish its pri-vate trucking operations,reinstateitslocal andover-the-road truckdrivers, as well as warehouseworker Blagburn, and make them whole for anyloss of pay, without including the conditional limitsset forth by the judge,14 and to expunge from itsfiles references to the discharge of such employees.3.The Respondent excepts to all the judge's con-clusions and his various findings pertaining to the8(a)(5) and (1) allegations relating to the failure tobargain over the subcontracting decision and its ef-fects, including the labor organization, unit, majori-ty status, and recognitionissues.We do not affirmthe judge's findings and conclusionson these issuesand shall not make alternative findings and conclu-sions.We find that the reestablishment and rein-18 In his recommended Order, the judge did not unequivocally orderreestablishment of operations when, in the affirmative action portion ofthe Order, he required the Respondent to "[r]einstate the former privatedriver trucking operation which existed prior to December 21, 1979,and/or,immediately recall or offer to reinstate all of the drivers andwarehouse worker Blagburn to their former positions or, if such positionsno longer exist,to substantially equivalent positions,without prejudice totheir seniority or other rights previously enjoyed,and make them wholein the manner prescribed in the section of this decision entitled, `TheRemedy."' (Emphasis added) Further, in the recommended Order, thejudge, citingWinn-Dcxie Stores,147 NLRB 788 (1964), added that discn-minatees were to receive backpay "from the date Respondent unlawfullyrefused to bargain (December 21, 1979), the date it closed its privatetrucking operation, until one of the four conditions is satisfied." The fourlisted conditions were-(1) agreement between the Respondent and theServiceMerchandise Drivers Association (SMDA) over abolition of itsprivate trucking operation and embodiment of such agreement in a signedcontract, (2) bargaining to bona fide impasse between the Respondentand the SMDA, (3) failure of the SMDA to commence negotiationswithin 5 days after receipt of the Respondent's notice of its desire to bar-gain, or (4) failure of the SMDA to-bargain in good faith The judge'srecommended notice did not contain language notifying employees thatthe Respondent would reestablish its private trucking operationand rein-state all of its drivers,including warehouse worker Blagburn, and makethem whole for any loss of earnings14TheWinn-Dixie-type remedy, inappropriately added here by thejudge, has been applied where there has been a failure to bargain over aneconomicallymotivated decision to closestatement remedies we have granted, under theparticular circumstances of this case, effectuate thepurpose of the Act and essentially return the par-ties to the status quo ante. In so doing, we notethatwhatever relationship existed between theCharging Party or the drivers and their spokesman,on the one hand, and the Respondent, on the otherhand, it had never, as of the time of the dischargesand the subcontracting, been characterized by for-malized or regular bargaining.ORDERThe National Labor Relations Board orders thattheRespondent, ServiceMerchandise Company,Inc.,Nashville, Tennessee, its officers, agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Dischargingorotherwisediscriminatingagainst any employee because of the union activi-ties of its employees.(b)Contracting out its private driver truckingoperations because of the union activities of its em-ployees.(c) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Reestablish its private driver trucking oper-ations.(b)Offer the following individuals immediateand full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions,without prejudice to their seniorityor any other rights or privileges previously en-joyed, and make them whole for any loss of earn-ings and other benefits suffered as a result of thediscrimination against them, in the manner set forthin the remedy section of the decision.Frank RiceBilly Joe WoodardForrest KingTom CrawfordCharles StanleyBurrell DavisGeorge SmothersPercey DavisR. D. SmithDavid BoydMelvin AlcornJ. J. GibbsGeorge StoneRoger DriverNoble BestCharles MorganJimmy HowellJames SmythiaLouis PottsJohn MangrumGerald MilraneyDudney AllenBob StewartCliff BlagburnWilfred BruceBillArcherPhillip EdwardsEdward VanderpoolGlenn Frasier,James EleyJames ForresterRobert Oldhami SERVICE MERCHANDISE CO.James BurdRonald MartinBobby WoodallPaul GreenRalph ChapmanGlen TittleCharles Henderson James CarnahanBillMcClain(c)Remove from its files any ,reference to thedischarges of the indiviudals listed above andnotify them in writing that this has been done andthat evidence of these unlawful discharges will notbe used as a basis for future personnel actionsagainst them.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Post at its Nashville, Tennessee plant andplace of business copies of the attached noticemarked "Appendix." 15 Copies of the notice, onforms provided by the Regional Director forRegion 26, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER DENNIS, dissenting.Iwould approve the settlement upon which theRespondent and the Union agreed because it satis-fies the standards set forth in my dissenting opinioninCarpenters Conference Board 46 (Arntz Contract-ing),274 NLRB 1105 (1985).15 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government189The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain' collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or in any other mannerdiscriminate against any employee because of theunion activities of our employees.WE WILL NOT contract out our private drivertrucking, operations because of the union activitiesof our employees.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL reestablish our private driver truckingoperations.WE WILL offer the following individuals immedi-ate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions,without prejudice to their seniorityor any other rights or privileges previously en-joyed and WE WILL make them whole for any lossof earningsand other benefits resulting from theirdischarge, less any net interim earnings, plus inter-est:Frank'Rice,Jimmy HowellBilly Joe Woodard James SmythiaForrest KingLouis PottsTom CrawfordJohn MangrumCharles StanleyGerald MilraneyBurrell DavisDudney AllenGeorge SmothersBob StewartPercey DavisCliff BlagburnR. D.- SmithWilfred BruceDavid -BoydBillArcherMelvin AlcornPhillip EdwardsJ. J. GibbsEdward VanderpoolGeorge StoneGlenn Frasier'Roger,DriverJames EleyNoble BestJames Forrester 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharles MorganRobert OldhamJames BurdRonald MartinBobby WoodallPaul GreenRalph ChapmanGlen TittleCharles Henderson James CarnahanBillMcClainWE WILL remove from our files any referencesto the discharges of the individuals listed aboveand WE WILL notify them in writing that this hasbeen done and that-evidence of their unlawful dis-charges 'will not be usedas a basisfor future -per-sonnelactionsagainst them.SERVICEMERCHANDISE COMPANY,INC.William D. Levy, Esq.,for the General Counsel.Sidney S.Wolchok, Esq.,andJon David Sherry, Esq.,ofNew York, New York, for the RespondentAvon N. Williams Jr., Esq.,andRichard H. Dinkins, Esq.,of Nashville,Tennessee,for the^Charging Party.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge. Onoriginal and amended unfair labor practice charges filedon March 17 and April 16, 1980, respectively, by ServiceMerchandise Drivers Association (the. Charging Party orthe Union), against Service Merchandise Company, Inc.,(Respondent) a complaint was issued by the Regional Di-rector for Region 26 on behalf of the General Counselon May 2, 1980.In substance, the complaint alleges that Respondent'semployee truckdrivers, members of Service MerchandiseDrivers Association, the Charging Party, constituted alabor organization within the meaning of Section 2(5) oftheAct, for the purpose of dealing with Respondentconcerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work; thatthe Association had been designated as the exclusive col-lective-bargaining representative of Respondent's truck-driver employees and, as such, was recognized by Re-spondent, and with which Respondent had entered ,intosuccessive collective-bargaining agreements; .that in spiteof the Association's request on Respondent to bargaincollectively on proper subjects of collective bargaining,Respondent decided to go out of, and thereafter in factwent out of, the ' truckingbusinessand terminated itstruckdriver employees without prior notice to the Asso-ciation, and without affording the Association. an oppor-tunity to negotiate on its closure, thereby refusing to-bar-gain collectivelywith the Association in violation ofSection 8(a)(1), Section 8(a)(3) and (1), and Section8(a)(5) and (1) of the Act.Respondent filed an answer denying that it has en-gaged in any unfair labor practices as alleged in the com-plaint.The hearing in the above matter was held before me inNashville, Tennessee, on 10 dates between November 17,1980, and January 14, 1981. Briefs have been -receivedfrom the General Counsel,-the Charging Party, and theRespondent, respectively, and have been carefully con-sidered.On the entire record in this case and from my observa-tion of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTION-Respondent is now, and has been at all times material,a corporation with, an office and place of business inNashville, Tennessee (Respondent's facility), where it hasbeen engagedin the business of general merchandisesales.In the course and conduct of its-business operationsduring the period ending 1979, Respondent derived grossrevenues in excess of $500,000, and it received at itsNashville, Tennessee facility products, goods, and mate-rials valued in excess of $50,000, directly from points lo-cated outside the State of Tennessee.The complaintalleges,Respondent admits, and I findthatRespondent- is engaged- in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges and Respondent denies thatServiceMerchandise Drivers Association, or any asso-ciation of drivers, has been at any time material a labororganization within the meaning of Section 2(5) of theAct. Respondent also denies that its aggregation of some-40 truckdrivers constituted a unit appropriate for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background InformationRespondent is, and has been at all times material, en-gaged in the business of general merchandise , salesthrough its operation of 110 catalogue showrooms locat-ed in 25 or 26 States. In conjunction therewith, it main-tains-for distribution purposes five warehouses in Nash-ville,Tennessee, where goods purchased ^ from' vendorsare-stored until they_are packed and loaded for shipmentto the aforenumber of showrooms. Respondent is a rap-idly growing businessand itsover-the-road truckdriveroperations expanded from 1 driver in 1970 to 42 driversin 1979.In furtherance of its distribution operation, there were42 truckdrivers in Respondent's employ prior to Decem-ber 21, 1979, who transported the merchandise in trac-tor-trailers to and from the various destinations hereto-fore described. Approximately 6 of the 42 drivers wereclassified as "local drivers" who made in-town pickupsfrom vendors, spotted and located trailers, and picked upcontainers and piggyback trailers. The remainder of thedriverswere characterized as over-the-road (long-dis-tance) drivers who transported merchandise from, thevendors to Respondent's warehouses and from the ware-house to Respondent's showrooms. SERVICE MERCHANDISE CO.191At all times material the following named persons oc-cupied the positions set opposite their respective names,and are now,and have been at all times material supervi-sors of Respondent within the meaning of Section 2(11)of the Act and are agents of Respondent within themeaning of Section 2(13) of the Act:Wayne K. Blatt,corporation director,traffic and transportation;RichardL. Schenk,vice president,finance and admininstration;RobertMitchell,vice president,personnel;RaymondZimmerman,president;Howard Levy,executive vicepresident;Laban Hilton,vice president,distribution; andHarry Zimmerman,chairman.About December 21, 1980,Respondent abolished itsown truckdriving fleet, contracted for carrier service,discharged its truckdriver employees named below; andhas since that date failed and refused,and continues tofail and refuse,to reinstate them:Frank RiceBilly Joe WoodardForrest KingTom CrawfordCharles StanleyBurrell DavisGeorge SmothersPercy DavisR. D. SmithDavid BoydMelvin AlcornJ. J. GibbsGeorge StoneRoger DriverNoble BestCharles MorganJames BurdBobby WoodallRalph ChapmanCharles HendersonBillMcClainJimmy HowellJames SmythiaLouis PottsJohn MangrumGerald MilraneyDudney AllenBob StewartCliff BlagburnWilfred BruceBillArcherPhillip EdwardsEdward VanderpoolGlenn FrasierJames EleyJames ForresterRobert OldhamRonald MartinPaul GreenGlen TittleJames CarnahanThe complaint further alleges that Respondent dis-charged the above-named employees because theyjoined,supported, or assisted the Union,and engaged inconcerted activities for the purpose of collective bargain-ing or other mutual aid or protection,and in order todiscourage employees from engaging in such activities orother concerted activities for the purpose of collectivebargaining or other mutual aid or protection.The Charging Party further contends that the above-named discharged employees constituted a unit appropri-ate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act as follows:All local and over-the-road truckdrivers employedby the Respondent at its 2968 Foster-CreightonDrive,Nashville, Tennessee,location, excluding allwarehousemen,office clericals,guards and supervi-sors as defined in the Act. i'The facts set forth above are neither in dispute nor conflict in therecord.B. Evidenceof the Existence of a Truckdriver'sOrganization, Its Activities,and Respondent'sReactionsA composite of the undisputed testimony of truckdriv-ers James Carnahan,James Howell,and former truck-driver Charles Morgan,whose testimony I credit, estab-lished that James Carnahan was first hired as a truck-driver by the Respondent in 1970,and by November1972,three other truckdriverswere hired,includingJimmy Howell.By this time, driver complaints werebeing individually brought to Respondent'sdistributiondirector,Jim Randolph,with greater frequency. Conse-quently,Randolph toldCarnahan the drivers needed aspokesman and that he believed Carnahan should servein that capacity because he was the most senior driver.Carnahan discussed the suggestion with the drivers andthey agreed that Carnahan serve as spokesman, coordi-nating driver complaints with Randolph and manage-ment.Carnahan served as spokesman for periods during 1973and 1974 and discussed the drivers'complaints about adispatching practicewith Randolph(management). In1974Rowell assumed the spokesman position for 1 year.He was selected spokesman again in October 1976, inwhich capacity he served for 1 year.In June 1979,Howell was elected spokesman or president and contin-ued in that office up to and during the time of this pro-ceeding.While serving as spokesman in 1974 to 1975,Howell undisputedly had discussions with Personnel Di-rector CarlMackey, predecessor of Bob Mitchell, re-garding drivers disability insurance. Howell proposed toMackey that the drivers be given a one-half-cent-per-mile increase and one-half-cent-per-mile disability insur-ance.In this regard Howell continued to testify as fol-lows:Q.Would you go ahead and relate what, if any-thing,happened to this suggestion,or this discussionfollowing your conversation with Mr. Mackey?A. I met Mr. Mackey shortly thereafter,I believeitwas in the parking lot, and he said-he said, don'tspread the word yet,but,we've got it approved;and,we was having a safety meeting over at theSheridan,and him and Jim Randolph announced tous our package benefits,and that was included in it.The above raise amounted to $1 per day on expensesand 35 cents per hour to the drivers.The undisputed testimony of truckdrivers Carnahan,Howell,and Morgan also established that their spokes-men Carnahan and Howell had met with management(Randolph,Barnard,and Mackey)on several occasionsand discussed"problems drivers had with vendors";namely,"pay" and"equipment" (trailer trucks).22 It is particularly observed that neither Randolph nor Mackey ap-peared and testified in the instant proceeding and that no explanation wasgiven for their nonappearance by Respondent.Consequently,the testimo-ny of the aforeidentified truckdrivers is essentially consistent and uncontroverted.Moreover,Iwas further persuaded by the demeanor of thedrivers as they testified on the stand that they were testifying truthfullyand, therefore,I credit their testimony 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDJimmy Howell testified that- the drivers occasionallychecked the mileage rate received by members of theTeamsters Union for the purpose of attempting to keeptheir own rates of pay within 1 percent of the Teamstersrate; that in the spring of 1975, he told Barnard, then dis-tribution director for the Respondent, that it was abouttime for a raise;and that Director Barnard agreed that itwas time to discuss the subject.He also testified that thedrivers elected a local driver, Frank Rice, to serve ascommitteeman in discussing and resolving problems withmanagement.In his absence,he said Rice conferred withRandolph concerning driver problems. However, Re-spondent was continuing to utilize lease drivers and thisuse became of concern to Respondent's drivers. Howellasked the Respondent's vice president, Howard Levy, ifthe Company would employ "extra-board" drivers to becalled in on a preferential basis. He said Levy agreedwith the request in 1978 and thereafter employed several"extra-board" drivers.How ell's testimony is not disputedin this regard.The record shows that in January 1977, DistributionDirector Ken Barnard circulated instructions(C.P. Exh.6) among the truckdriver employees with a coveringmemorandum which included the following:After you have reviewed the attached rules andregulationsand you feel thereare some changesthat should be made or something that should bemade added, please make a note of them and give itto Jimmy Howell. Jimmy Howell will then adviseme on the changes or additions.Your cooperation in this matter will be greatly ap-preciated.Howell testified that the driversmet inthe plant'sparking lot and voted by a show of hands to approve theinstructions or rules (C.P. Exh. 6), which results Howellevidentally reported to management because the recordshows Respondent implemented the rules, and no issuewas made of Howell's testimony by Respondent.Similarly,Respondent called a meeting of all drivers inJune1979, at the Sheraton Hotel in Nashville. Presentfor the Company were: Tom Ainsworth, director of riskmanagement;Howard Levy, executive vicepresident;Leban Hilton, vice president for distribution; RobertMitchell, vice president of personnel; andWayne Blatt,director of traffic and transportation. Blatt was intro-duced to the drivers and a copy of new driverinstruc-tions entitled"Rules and Instructions" (C.P. Exh. 2) wasdistributed to each driver. Howell, who was present,questioned the rule, which provided that drivers wouldbe held liable for any "weight tickets" they received, be-cause the trailers are generally sealed at the time thedrivers take possession for transport.Vice PresidentLevy agreed with Howell and ordered that provision bestricken.Howell also challenged the abolition of Re-spondent's prior rule which allowed the drivers a prefer-ence to select driving assignments on the basis of seniori-ty.The new rule provided that drivers would be as-signed runs on a "first-in, first-out" basis with no prefer-ence of which runs to accept.The drivers were also informed that they were nolonger permitted to drive their leased tractors to theirhomes but were directed to park their tractors on thepremises of the leasing. companies. For rescinding thisprivilege of driving theleasedtractors home, the driverswere given checks in varyingamountsbased on their se-niority. In the case of Charles Morgan, who had a work,ing tenure with Respondent in excess of 6 years, he wasgiven a check for $800, which was less in amount thanthat received by some other drivers of equal tenure.Morgan felt that he .should receive more and discussedthe matter with Howell. Howell took up the matter withVicePresidentHoward Levy and Levystatedthat if thedrivers felt that Morgan should receive thesame amountof money that the others had received, although he wasnot driving that length of time but was working in a dis-patcher's position, that is the way it would be. The driv-ers voted by show of hands that Morgan should receivethe same payment as others with the same seniority andRespondent gave a second check to Morgan in theamount of $800 on July 2. Vice President Mitchell testi-fied thatMorgan personally expressed his disagreementwith the payment to him, and that Mitchell took up thematter and recommended to Levy that Morgan be giventhe second check.3InAugust 1979 a list of chargeable accidents (C.P.Exh. 14) of driver CliffordBlagburn was submitted toTransportation Director Blatt by Director of Risk Man-agement Ainsworth. The report was as follows:As you can see, he-[Blagburn] has 9'accidents inless than 3 years, 7 of which were obviouslychargeable.Strong disciplinary action is thereforejustified.My feeling is he should be immediatelyterminated; however, in the absence of a formalprogram, approved and published to the drivers, wemay be unable to take action thisstrong. The veryminimum action justified,inmy opinion,isan im-mediateand lengthysuspension.Howell sat in on the safety committee meeting consist-ing of drivers J. J. Gibbs, James Smythia, and CharlesMorgan. He told the drivers that he had been informedabout Blagburn's accident record by Ainsworth and VicePresident Leban Hilton, who informed him that the in-surance company, as well as the Company, felt thatBlagburn should be dismissed. The committee then metwith Ainsworth, Hilton, and Blatt and agreed that Blag-burn should be taken off the road. Howell said he thenappealed to Leban Hilton to allowBlagburnto work inthewarehouse and Blagburn was assigned as an orderpuller with the same hourly rate of pay he received as atruckdriver.Howell also testified that just before the September 29meeting,he told Bobby Woodall to go to Local 480 of3Although it is possible Morgan might have expressed his dissatisfac-tionwithMitchell,such an occurrence does not refute Howell's, undis-puted testimony that Morgan complained to hum, as spokesman for thedrivers, about the amount he received and Howell,in turn, discussed thematter with management, including Mitchell I therefore credit Howell'stestimony in this regard because I was also persuaded,by his demeanorthat he was testifying truthfully SERVICE MERCHANDISE CO.193the Teamsters and see if the drivers could be acceptedunder-their charter. Thereafter, he talked to the driversaboutunionizationor affiliationwith the Teamsters. Hetold them he believed they could get more from theCompany as long as they could sit down and talk withmanagement.Jimmy Howell undisputedly testified that during histenureas spokesmanfor the drivers, between 1977 and1979, he was called spokesman and president of the driv-ers; and that as of July 1979, the drivers had three com-mitteemen,aswell as asecretary-treasurer.Since 1975the drivers have had two job stewards. The driversmaintaineda small bank account used for general pur-poses, out of which they purchased giftsof managementand flowers for the ill. The bank account was not in thenameof the association but rather, in thenameof formerdriver CharlieMorgan, who initially opened and man-aged the account. Howellsaid inAugust 1979 dispatcherDavid Alexander told him he had heard that Respond-ent'sdrivers were going to be replaced by Rent-a-Driv-ers.Howell also testified that he had been told by afellow driver over a period of months, that Rent-a-Driv-erswould tell Service Merchandise drivers over theirCB radios that Rent-a-Drivers were going to take theirjobs; and that in August 1979, Branch Manager DonavanofWilco told him about rumors that Rent-a-Driversweregoingto replace ServiceMerchandise drivers.Howell said he was also told aboutthe samerumor priorto April 14, 1979, by Andy Cox of Wilco.Additionally, a composite of the corroborated,undis-puted, and credited testimony of record established thatpursuant to Jimmy Howell's request, local driver andcommitteeman Frank Rice requested Respondent's distri-bution office receptionist,Debra Holland, to type amemorandum.The memorandum was addressed to "AllServiceMerchandiseDrivers," from "Jimmy Howell,President of Drivers,"advising drivers of a meeting at thedistribution center at 9:30 a.m. on September 29, 1979.After typing the memorandum, Holland took it to Ware-house ManagerHenry Mitchell for inspection' and 'per-missionto type and make copies. " Mitchell read it andtoldHolland, "Whatever you can do for them, do it,that's fine."Holland made 25 copies and gave them toRice.The record shows that Jimmy Howell's previous testi-mony is essentially corroborated by the testimony ofJames Carnahan and other witnesses, with respect to hismeetingswith Distribution Director Jim Randolph andRespondent's other managerial officials,CarlMackeyand Ken Barnardat some timeduring the years 1974 to1979,duringwhich meetings they discussed drivers'complaints, pay, and working conditions; thatin a similarmeeting in 1975 with management (Jim Randolph), heand other drivers discussed the type of -equipment, driv-ers' pay, how the Respondent was growing, and the in-creased number of drivers, which produced increaseddriver problems; and that' during a like meeting in thespringof 1975 with Carl Mackey, vice president of'per-sonnel, the drivers discussed driver disability insurance.4Basedon the foregoing credited testimony, I concludeand fmd that about 1973 a managerial official, Jim Ran-dolph, suggested to truckdriver James Carnahan that thedrivers select a spokesman to coordinate driver griev-anceswithmanagement;that the drivers, on the recom-mendation of Manager Jim Randolph, selected truckdriv-er JamesCarnahan, who was succeeded by driver JimmyHowell; that since 1973 Respondent has met with thedesignatedspokesmanof the driversand attimes withthe drivers, and discussed terms and conditions- of em-ployment (wages,job security, disciplinary actionagainstdrivers, disabilityinsurance, individual drivergrievances,and driver rules and regulations proposed by manage-ment) ' of its local and over-the-road drivers; -that Re-spondent met with a committee of employee truckdriversto discuss the above-describedterms andcondition ofemployment at various periods through the years 1973 to1979 and actually reached negotiated -agreements withthemon rules andsome otherissues;that in October1979,Respondent's vice president, Leban Hilton, in-structed spokesman Howell toreassurethe driver em-ployees that Respondent had no intention of replacingthem with contract drivers which in fact Howell did;that the record is unequivocally clear that Respondentcontinued to recognize the representative function of thedesignated spokesman of the driversx and that Respond-ent wasfully aware, through Distribution Director LarryKoshman,as lateasOctober 20, that the drivers werecirculating a notice for a drivers' meeting.I alsoconclude and find that the truckdrivers' spokes-man and their committee,as wellas their so-called asso-ciation, constituted a labor organization within the mean-ing, of Section 2(5) of the Act; and that Respondent rec-ognized the spokesmen, the drivers' committee, and theassociation,as the collective-bargainingrepresentativesof its truckdriver employees.NLRB v. Cabot Carbon Co.,360, U.S. 203,(1-957), andWalker Process Equipment,163NLRB 615 (1967).I further conclude and fmd on the uncontroverted evi-dence of record, that Respondent's over-the-road andlocal drivers share the same interest and common con-cerns,as distinguished from the warehouse employees;that the work functions of the local driversare similarand related to the functions of the over-the-road drivers;.that neither group of drivers performs any loading or un-loading functions, although the local drivers report todispatchers for employee benefits; that Respondent'swarehouse employees do not engage in truckdrivingduties but perform warehouse functions, including load-ing, unloading,storing, locating, and preparing merchan-dise for shipment; that the warehouse employees are su-pervised by authority separate from the authority super-vising local and over-the-road drivers constitute an ap-propriate unit for purposes of collectivebargaining, as al-leged in the complaint herein.GoginTrucking, 229NLRB 529 (1977). Additionally, because the recordshows Respondent's dispatchers possess and exercise au-thority to hire new drivers, and Respondent has treated4 Because the testimony of Jimmy Howell and James Carnahan is con-sistent and corroborative of each others' testimony, and I was persuadedby their demeanor on the stand that they were testifying truthfully, Itherefore credit their testimony 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem as a part of management,I also find that the dis-patchers have been properly excluded from the unit rec-ognized by Respondent.James Carnahan further testified that as early as 1972,Respondent'spresident,Raymond Zimmerman, ap-proached him and said a union-an outside bargainingagency-or International union had been discussed and"that if there was any word ever mentioned about any ofthe drivers joining a union he would close the doors ofthe warehouse and ship directly to the showroom, thathe could do without drivers." Thereafter, every time adriver mentioned union, Carnhan said he would repeatZimmerman's statement to them. Carnahan further statedthat he had spoken to Distribution Director Randolphabout bringing in a unionand thelatter reminded himabout what Zimmerman had said;and that Respondentcould cut costs by not being union and the drivers werenot being sensible by talking union.He said that as lateas 1979,Respondent Randolph asked him had he heardany union talk and urged him to tell the drivers that theydid not need a union.5On September 29 the drivers initially met with Re-spondent's vice president of personnel,Mitchell, duringwhich time Bobby Woodall informed Howell and thedrivers that Teamsters Local 480 advised him that thedrivers were referred to Teamsters Local 327.Woodalltestified that his report was given in the presence ofMitchell and that Howell informed the drivers that they"could either go to 327 or stay with the CompanyUnion."Howell as well asWoodall and otherdrivers essential-ly testified that during the first portion of the September29 'meeting when only Vice President Mitchell waspresent,he toldMitchell the drivers were still hearingrumors that Rent-a-Drivers were going to take their jobsas regular drivers for Respondent;that the drivers weredissatisfiedwith the 1979 rules and, as a result, were be-coming interested in affiliatingwith Teamsters Local480; and that Howell asked the drivers to give the Re-spondent and the drivers'organization another chance,and the drivers voted to remain nonaffiliated with theTeamsters.Mitchell then stated that he was not awarethat things were that serious.He assured the drivers thatas far as he knew,the Rent-a-Drivers would not get theirjobs, and that he would speak to Zimmerman personally,and that management was willing to sit down and workwith the drivers in any way that it could.Subsequently,Howell sent for the other company offi-cials,Blatt,Levy,Hilton,and Zimmerman.After theirarrival,Howell introduced Woodall as a representativeof the drivers' committee and Howell informed PresidentLevythat the Rent-a-Driverswere being dispatchedahead of the regular drivers,and the drivers were stillhearing rumors that they would be replaced by Rent-a-Drivers and were talking about affiliating with the5Icredit Carnahan's testimony because former Distribution DirectorRandolph did not appear and testify and Respondent gave no explanationfor his nonappearanceNor did Respondent deny Carnahan's account.Moreover,not only was I persuaded by Carnahan'sdemeanor that hewas telling the truth but his account is consistent with the recorded evi-dence of Respondent's intentions and motive to avoid unionization of itsdriversTeamsters.He discussed the insurance and drivers' prob-lems and told Levy Respondent could recognize thedrivers as a bargaining agent or it could bargain withoutside representatives.Most of the truckdriver witnessestestified,with virtually no dispute, that at that juncture,Levy replied:"you're holding a loaded gun to my head,thisChristmas rush is facing us all"; "if you'llgive usabout 90 days until after we get this Christmas rush over... everything is so hectic now . . . we'll sit down andnegotiate with you,and try to work these problems out."Howell's testimony in this regard is corroborated by thetestimony of Bobby Woodall.The virtually undisputedand credited testimony of Woodall and other truckdriv-ers show that Howell then called for a show-of-handsvote among the drivers whether to accept Levy's requestfor 90 days,and the drivers approved the request. Thedriver witnesses further testified consistently,and essen-tiallywithout dispute, that Vice PresidentLevytold thedrivers "the company drivers would never be replacedby Rent-a-Drivers or anybody else as long as he ownedthe company and he didn't intend or plan on selling it."Howell further testified that the drivers agreed toaccept Levy's request that the drivers and managementwould meet and discuss their differences after the Christ-mas rush.However,he thereupon requested PresidentZimmerman to tell the drivers that Rent-a-Drivers wouldnot take their jobs. Zimmerman told the drivers that aslong as he was president of Service Merchandise, noRent-a-Drivers would ever take their jobs. Carnahan andformer driver Charles Morgan corroborated Howell'stestimony in this regard.On the contrary,RespondentVicePresidentMitchelltestified that when he first entered the room on Septem-ber 29, Howell was addressing the drivers and he imme-diately introducedMitchell.Drivers proceeded to askhim questions about insurance,pay, etc.Howell thentold the drivers what they wanted to discuss was biddingon their own vehicles, being dispatchedby seniority, andbeing paid by hub-mileage. He asked the drivers if theydid not get those things,how many ofthem would wantto form an in-house union and collect a couple of dollarsa month dues,and try to organize the rest of the distri-bution center. He asked for a show of hands and therewere a few hands raised. Then he asked the driverswould they want to go outside and get the Teamsters,and a few hands wereraised.Thereafter, other companyofficials,Levy,Blatt,and others entered the room.Jimmy Howell asked Vice President Levy, "Do you rec-ognizeme as a spokesman for the truckdrivers?" andLevy said something to the effect that Howell was hold-ing a loaded gun to his head; that this was the Christmasseason, they did not want to do that.Howellalsoasked,Levyabout the drivers being dis-patched by seniority and Levy said, "This time of yearwe never dispatch by seniority, we never have in thepast, it is, our busy season and the priority is to get themerchandise to the units." However, he agreed to sitdown after Christmas and talk about these questions withHowell and the drivers. Howell asked about bidding ontheir own vehicles and Levy told him, "No," that hewould not okay a system of bidding on vehicles. Howell SERVICE MERCHANDISE CO.195then asked could they be paid by hub-mileage as opposedto household movers guide, and ,Levy-said, "No," thatwas not competitive. Zimmerman entered the room afew minutes before they adjourned and one driver askedhim would he assure them that they had a job. Zimmer-man said, that as long as he was president and servicemerchandise operated a private fleet, the drivers wouldhave jobs.6C. Additional Assurances by Respondent that Drivers'Jobs Were SecureBobby Woodall was previously employed by, GatewayTransportation Company until he was laid off in ' March1979. On July 118, 1979, he was hired as a driver by Re=spondent. On October 4, he received an offer of recallby Gateway Transportation. He was also informed by anemployee of Rent-a-Drivers that the drivers employedby Rent-a-Drivers would replace Respondent's dri versaround the first of the year. Having received that infor-mation,Woodall testified that he went to Blatt's officeand informed him about his Gateway offer as well as therumors regarding the replacement of Respondent's driv-ers.He emphasized-that he had to know something be-cause he could not lose out on employment at Gatewayand Service Merchandise too. Blatt replied, "That's notgoing to happen; you're doing a good, job . . . you're anew man,, you're doing an especially good job . . . staywith us.don't go back to Gateway." "I'm leavingwith you :.. if anybody knew about this, I'd have toknow."During the same conversation,Woodall saidBlatt said, "[w]hen we first started ... this talk aboutthe Union had them [sic] shook-up a little, but ... ev-erything has settled down, we are over that now .. ev-erything has quieted down."As pointed out by the General Counsel, the corporatedirector of traffic and transportation,WayneBlatt, ap-peared and testified in the instant proceeding, but he didnot deny or contradict Woodall's testimonial account ofthe October conversation.Woodall testified that basedon the assurances he' received fromBlatt,he did notaccept the offer of recall from Gateway Transportation.I therefore credit Woodall's account of the conversation,not only because I was persuaded by' his demeanor thathe was telling the truth, but because his account also co-incides with the credited evidence of record.James Carnahan further testified that as early as 1972,Respondent-, Raymond Zimmerman approached him andsaid that a union-an outside bargaining agent-or. Inter-national union had been discussed and told Carnahan"that if there was any word ever mentioned about any ofthe drivers joining the Union, that he would close thedoors to the warehouse and ship directly to the show-6Although I credit certain aspects of Vice President Mitchell's testi-mony about-the September 29 meeting, I do not credit his version ofHowell's question on which drivers voted to remain a company orgamza-hon, and Howell's request for management's recognition of Howell asrepresentative of the drivers. I was not persuaded by Mitchell's demeanorbecause he was selective in answering questions- adverse to Respondent'sinterest.On the contrary, I was persuaded by the credited testimony ofHowell,Woodall, ,and Carnahan'that their,account of the discussion wastruthful and accurate because their accounts were consistent and corrobo-rated by each of them. Mitchell's account was not substantially corrobo-rated by convincing management witnesses.room; that he could do without the drivers." Thereafter,every time a driver mentioned union, Carnahan said hewould repeat Zimmerman's statement to them. Carnahanalso testified that he talked to Distribution Director Ran-dolph about bringingin a unionand the latter remindedhim about what Zimmerman had said; and that Randolphalso said Respondent could cut cost by not being union-ized; that the drivers were not being sensible by talkingunion.?The undisputed evidence of record further shows thatduring the week of October 17, 1979, driver JimmyHowell was assigned to southern Florida. He returned toNashville, Tennessee, on Saturday October 19, 1979: Theevidence is quite conflicting whether Howell returned toNashville on his own' volition, or whether he was calledlong distance by Respondent Vice President LabanHilton and requested to return to Nashville to meet withHilton and Distribution Director Wayne Blatt on Octo-ber 19,asHowell-so testified.AlthoughHowell ap-peared confident in the accuracy of his testimony withrespect to all matters except the date on which he re-ceived a long-distance call and the date on which he re-turned.This was the only phase of his testimony onwhich he appeared confused. I do not attribute any sig-nificance to the conflict whether he returned on October17, 18, or 19 because I was otherwise persuaded by hisdemeanor and the sequence of events that said conflict indates was an honest mistake and not an- effort to falsifyany of his testimonyagainstRespondent. In any event, itwould appear from the events which follow, accordingto Howell's testimony, that Leban Hilton did call and re-quest Howell to return to Nashville.More specifically, during the meeting with Blatt andHilton, Howell testified that Hilton told him the rumorshad popped up again regarding the Rent-a-Drivers takingtheir jobs, and he asked Howell had he heard what Zim-merman had said to him, and Howell replied in the af-firmative. Thereupon; Howell stated that Hilton instruct-ed him to distributea memoinforming the drivers thatZimmerman had no intention of replacing them withRent-a-Drivers so long as he- was president. He saidHilton also told him that he should contact as manydrivers as possible, in person and by telephone.8Pursuant to the' instructions of Vice President LabanHilton, driver Jimmy Howell had the following memo-randum (G.C: Exh. 18) typed by Debra Holland, secre-tary to Distribution Director Larry Koshman, who read° I credit Carnahan's uncontradicted testimony because it is consistentwith Respondent'smanifested desire to avoid unionization of its truck-drivers as found mfrs.8 I credit Howell's testimony in these respects because it is consistentwith all of the evidence of record, clearly inferring that Respondentmade a,subtle, skillful, and sophisticated effort to dissuade its truckdriveremployees from affiliating with organized labor This conclusion is par-ticularly supported by the essentially undisputed testimony of truckdriverWitnesses, as well as some management-witnesses,that high-level manage-ment officials-(Randolph, Hilton, and Mitchell) urged the truckdnvers tocontinue under their present arrangement with management because theirjobs were secure, while some of the officials (Mitchell and Blatt) knew,or should have known, that Respondent was not only in the planningstage 'in June and September, but in October was in the-process of con-vertingits transportationoperation to a contract carrier arrangement 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDand approved Holland's typing it and, pursuant to How-ell'sdirections, distributed the following to the drivers:On October 19, 1979 a meeting was held in theoffice of Mr. Don Sabin to once again reemphasizethe fact that Mr. Zimmerman doesnotintend toeverreplace any regular drivers with leased drivers fromanyCompany.In the future,regardlessof any rumor you may hearconcerning this matter, simply disregard it.James Carnahan further testified that as early as 1972,Respondent'sPresidentRaymendZimmerman ap-proached him and saidthat a union-an outside bargain-ing agent-or International union had been discussed andZimmerman told him, "that if therewas anyword evermentioned about any of the driversjoining aunion hewould close the doors of the warehouse and ship directlyto the showroom, that he could do without drivers."D. Conferences and Negotiation Sessions to ConvertRespondent's Private Driver Operation to a ContractCarrier ServiceLuciusW. Carroll III, vice president of Coble Sys-tems, Inc., testified that he had beendealing in lease ar-rangements with Respondent for 5 years; that -on March27, 1979, Blatt called him and Carroll told Blatt that inhis judgment, Respondent needed help in its transporta-tion system because of its rapid growth. Carroll met withBlatt on that same day and again in April and talkedwith him by telephone on a fairly regular basis fromMarch to December 1979, with reference to selling Re-spondent's contract carrier service. In April he told Blattthat the bid Respondent had accepted with Wilco washigher than what Leasco had offered. In June 1979 Car-roll testified that Respondent asked if Leasco could pro-vide storage space for its trucks. - Leasco provided thespace to Respondent at Fessler Park in June or July1979.Thereafter they held considerablediscussions inBlatt's office and, ultimately, had a meeting including anofficial of Respondent, Schenk, in early August.In the early August meeting,aswell as insubsequentmeetings, Carroll testified he pointed out to Respondent'smanagement that the economic advantages,administra-tive simplicity, and convenience of contract carrier serv-ice over the private driver system of Respondent. InSeptember and October 1979 he was meeting with Re-spondent'smanagement(Blatt,Hilton,and Schenk)almost on a weeklybasisfor such discussion. He held ad-ditional meetings with Schenk and Blatt in October, con-tinuing into November, in selling them the idea of con-tract carrier service. In early November 1979 Carrollsaid he met at Leasco's office with Dick Schenk andLaban Hilton for the Respondent, and Vill Pendry andNeely Coble for Leasco. The meeting was held atLeasco to preserve the confidentiality' of the discussions.He received permission from Schenk to buy out the leaseof Wilco Truck Rental, which he did in November 1979.He saw General Counsel's Exhibit 10' sometime aroundNovember 7, 1979. Some 50 trucks were put into theLeasco system and in late November 1979 he went toLeasco's attorneys for a contract for contract carrierservice.The contract carrier arrangement was -consummated, signed, and delivered in the office of Bill Coble inearly December 1979.Respondent's Vice President Robert Mitchell testifiedthat he did not recall any discussion of wages during a1975 safety meeting with the drivers. However, he saidhe surveyed rates of pay by Gensco, Malone, and Hyde,Inc. and adjusted Respondent drivers' pay in accordtherewith to be competitive. This, he stated, was donetwo or three times in the last 5 years. Mitchell said hefirst learned about the drivers' association when thecharge in the instant proceeding was filed. In the Sep-tember 29meeting Zimmerman saidthat as long as hewas "president and Respondent had a private fleet, thedrivers would have their jobs."9 When Howell asked ifthe drivers could be paid by hub-mileage, Levy said,"No." He denied that Howell, Carnahan, or any of theother drivers ever came to him to discuss matters otherthan their own private concerns. 10Hilton testified that he and Blatt decided to pursue thecontract carrier arrangement with management in earlyAugust- 1979. Thereafter, they contacted Schenk of thefinancial department and apprised him how Respondentcould save money on backhauls through contract carri-ers.Schenk then asked Hilton and Blatt to explore thepossibility of Respondent getting out from underits leas-ing agreement with Wilco and otherlease agreements.He and Blatt then approached the leaseholders in earlySeptember.At the end of September, Hilton testified he, Blatt, andSchenk were convinced that contract carrier was theway to go and they decided to approach top manage-ment,Zimmerman, Levy, Dick Schenk, and WayneBlatt, with whom they met in October 1979. At that timethey explained that Respondent could get out of its leaseagreement,which was substantiated in writing. Zimmer-man said perhaps Respondent should not be in the -pri-vate trucking business and directed them to proceed, tobuy out the leases and commence negotiating a lease forcontract carrier with Leasco. They requested the othercompanies keep the negotiations secret. Hilton furthertestified that during the latter part of November 1979,Respondent decided to go contract carrier. Hilton testi-fied that during mid-November 1979, Respondent, wasaudited by the Department of Transportation (DOT)untiltheend of November 1979. Hilton thereafterchanged his testimony concerning the audit dates frommid-,November to late November 27, 28, 29, and 30,1979.Thereafter they met with top management (Blatt,Levy, Schenk, and Hilton). At that time a DOT repre-sentative presented the Respondent with a list of viola-tions revealed by the auditor (R. Exh. 20), which he re-called was received by Respondent on November 30, as9 I do not credit Mitchell's testimony in this regard because I was notpersuaded by Ins demeanor that he was testifying objectively, and be-cause the drivers probably would not have conceded to delay discus-sions, if Zimmerman's assurance was conditional on Respondent's keepinga private fleet.10 I do not credit the latter statement by Mitchell because it is incon-sistent with the general tenor of the evidence of record , SERVICE MERCHANDISE CO.197the audit was dated. However, another copy of the audit(R. Exh. 20) is dated December 13, 1979.111HiltonsaidRespondent'sExhibit 20 was receivedabout thesametime they decided to switch to contractcarrier service about November 30, 1979.Some of the factors considered by Respondent in de-ciding to switch to contract carrier service were as fol-lows:i iAt the trial Respondent offered what was identified as R. Exh 20for admission to show that Respondent had considered the substance ofthe document in making its decision to switch to contract carrier serviceon November 30, 1979. The document (R. Exh 20) was a report of aDOT investigation revealing Respondent's divers' violations of DOTregulations,which VicePresidentHiltontestifiedRespondentreceivedon November 30, 1979 The General Counsel objectedto its admissionand was overruled Upon furtherargumentobjecting to the admission ofR Exh. 20 by the General Counsel and a bench examination of R. Exh20, it was noted that space 10 on the document, under the topic "DateSurvey Completed," appears a date on which the figuresindicating themonth was crossed through with pen or pencil and the figure "I1" writ-ten above it; that the figures representing the day was apparently re-traced or changed to appear more like "30"; and that the last figure rep-resenting the year appears to have been changed or retraced, therebycurrently appearing more like "79 " Although under the topic "Date ofSurvey" on pp 2 and 3 of the document, the dates November 27, 28, 29,and 30, 1979, appear unaltered, neither of such dates, including the appar-ently altered date at the top of p 1, establishes the date on which Re-spondent actually received the document (R. Exh 20). On the above rev-elations, the bench then reversedits rulingoverrating the General Coun-sel's objection, sustained the same, and included R. Exh 20 in a rejectedexhibits file. On the next day of the trial, January 14, 1981, counsel forRespondent attempted to interrogate Corporate' Director of'Transporta-don Wayne Blatt about what a DOT official told him regarding some ofthe information included in the report (R Exh 20), prior toRespondent'sreceipt of the report Both counsel for the Charging Party and the Gen-eralCounsel objected on the ground that' Respondent was trying to doindirectly what. it could not do directly through R Exh. 20, or by supple-menting whatis in R.Exh: 20 Their objections were sustained. There-upon, counsel for Respondent made a proffer of whatwitness Blattwould have testified to with respect to what the DOT official told himprior to submitting the investigative report (R Exh 20), in late Novem-ber 1979, had Blatt been permitted to testify The court was informed bycounsel for the General Counsel and counsel for the Charging Party thatthe particular DOT official, to whom Respondent had reference, waspresent in the same building in which this proceedingwas beingconduct-ed.Respondent did not deny nor dispute their contentions. However,none of the counsels for the General Counsel, the Charging Party, or theRespondent made any effort to call the DOT officialas a witness, in spiteof his contended office proximity to the hearing room and his apparentavailability to appear and testify. Having examined the record in view ofthe foregoing procedural maneuvers on the part ofcounselfor respectivepatties, I find that the bench erred in sustaining the General Counsel'sobjection to the admission of R Exh 20, and I now reverse the rulingand admit the exhibit for the purpose of revealing and evaluating the al-teration of its date and the credibility of Vice President Hilton that it wasreceived by Respondent. Counsel for Respondent proffers that CorporateDirector of TransportationWayneBlattwould have testified that in acompany meeting in late November 1979, a DOT agent told Blatt andother company officials that his preliminary audit of Respondent'srecords revealed many violations of DOT regulations; that there has beenconsiderable improvement since Blatt entered Respondent's employ, butthere was a long way to go, and that the agent was simply making Re-spondent aware of the violations. While such proffer is not, and cannotbe, considered evidence, if it were in fact evidence, I would nonethelessdiscredit it for the following reasonsIVice President Leban Hilton attended the meeting but did not men-tion the occurrence of such an oral report during his testimony.2.Respondent appears to have recalled such conversation after itsDOT report (R. Exh 20) was rejected.3Respondent failed to call the DOT agent to testify, even though itappeared convenient for it to do so.4 Such testimony by Blatt would have been self-serving under the cir-cumstances, from which it would have been reasonably inferred, was nottrueThe number of trips thatRespondentmadeduring the heavy seasons when there was an ab-sence of backhauls where they could go one wayand would not have to pay that doublemileagecharge, thereby eliminating a million and a halfmiles and the charges therefor,CorporateDirector of Traffic and TransportationWayne Blatt testified that he reported drivers' failure toturn in logs to Levy. In late April 1979 he recommendedthatRespondent redesign the logs and hire compliancepeople to properly audit them. Such logs were imple-mented in August 1979 and an audit clerk was hired andstartedwork in July 1979. Blatt further testified Re-,spondent conducted the first record review in the fall of-1979. His record showed that after review during Augustthrough December 1979, 39 out of 39 drivers had viola-tions.Blatt further testified that since May 1979 Respondent(himself) considered cost analysis of private fleet oper-ations,which included:1.Dollars for compliance2. Equipment3. Security for parking equipment4. Fuel5.Other factors, driversincreasingin number, insur-ance increase and safety supervisor6.Motels7.Phone bills8.Meals9.Fixed Cost = Driver's insurance,payroll taxes,tractor trailerplates,permits, certificates for viola-tions10. Piggy-back operations by railThe biggest cost factor was the emptyreturns(lack ofbackhauls).Blatt corroborated the testimony of Hiltonthat they gave their report of a cost study to the topmanagementin October 1979.Wayne Blatt further testified that Respondent wastrying to reduce the number of empty carriers becauseLiberty charged Respondent round-trip rates, even forbackhauls. He acknowledged that in September and Oc-tober 1979, Liberty provided guard service, dispatcherfunctions, compliance clerks (full time), briefers and de-briefers,and the washing of equipment (tractors andtrailers),allperformed in 1980. In 1980 Liberty tookover the new fleet that Respondent had leased in late1979; it took over 250 trailers at the outset in Decemberand then a month or two later it took over an additional50, increasing the fleet to 300, and increasing the ratio oftrailers to tractors to 6-to-1. Prior thereto the ratio oftractors to trailers in 1979 was 4-to-1.According to Blatt, the completed contract for contractcarrier service was December 6, 1979.E. Respondent's Decision to Terminate its TruckingOperationPrior to receiving a written proposal for contract car-rier service of its merchandise, Richard Schenk, vicepresident of finance and administration for Respondent, 198DECISIONSOF NATIONAL LABOR RELATIONS BOARDtestified he and other company officials (Zimmerman,Levy, Hilton, and Mitchell) met and decided to termi-nate the private fleet trucking operation of its business inpreference for a contract carrier arrangement. In his pre-trial statement, Schenk said their meeting occurred inmid-October 1979. At trial he testified he could notrecallthe date of the meeting but stated it could havebeen held either in mid- or towards the latter part of Oc-tober 1979.Consistent with the abovestatementin the affidavit ofVice President Schenk is the letter dated November 15,1979, from Leasco Vice President Lucius Carroll advis-ing Respondentthat Leasco couldlease certaintranspor-tation equipmentto Respondent at specifiedlease rates.The letter continuedin part asfollows:Leasco would like to also offer an additional optionto your currentlease agreementwhereby after somepoint in time Service Merchandise would like to enterinto a contractual agreementwith our Contract Carri-erDivisionon a dedicated fleet basis we, wouldtransfer the units that are on Schedule A withLeasco Truck Rental over to our Contract CarrierDivision without further costs to Service Merchan-dise [G.C. Exh. 5].A subsequent letter was sent to Respondent from Car-roll on December 3, 1979, which read as follows:In my letter to you dated November 15, 1979, Isuggestedthe option of converting your leased fleetto a dedicated contract carriage operation under theauspiciesof our contract carriage division-LibertyContract Carrier.In responseto your inquiry then as to its costand,based on preliminary information receivedfrom your people, we would charge 1.18 per milebased on a guarantee of 5,000,000 miles per year.ServiceMerchandise would furnish cargo insur-ance.While thisrate isbased on preliminary infor-mation,we should have completed our analysis inthe next few days. At that time we will present toyou a complete, firm proposal [G.C. Exh. 26].Schenk acknowledged that he received the aboveletter about December 4 or'5, 1979, and that it was thefirstwritten offer for contract carrier services receivedby Respondent. The record further shows that anotherletter was sent by Leasco Contract Carrier Division, Lib-erty Contract Carrier, Inc., offering to furnish' Respond-ent certainequipment and services (G.C. Exh. 4). Theletterquoted specific prices for:mileage,trailers inexcess of 300 feet, tractorsin excessof 50, tractors usedinsideNashville,aswell as adjustmentincreases or de-creases.General Counsel's Exhibit 23(a) shows that Re-spondent and Liberty Contract Carrier entered into anagreementto provide Respondent contract carrier serv-ices onDecember 21, 1979. Also on that date, Respond-ent discharged all, except one, of its 40 over-the-roadand city drivers and 1 warehouseman.The notice given to each driver stated in essence that"managementof Service Merchandise has made the deci-sion to go out of the truckingbusiness,effective immedi-ately and has sold its trucking fleet."(G.C. Exh. 12.)This was the first notice any driver or warehousemanBlagburn had received from Respondent regarding thetermination of their employment.F. Comparative Cost of Respondent's Operations in1979 and 1980The documentary evidence of the General Counselshows that Respondent's total trucking expenses in 1979were: $600,602,230 of which $979,840 was expended forlease drivers.Other costs for dispatching and clericalservices totaled $440,439.Administrative -cost totaled$28,616. Trucking mileage totaled 794,529 miles and pig-gyback trailers, used in transporting merchandise by rail,totaled 3566 miles.Expenditures for 1980 under Respondent's contractwith Liberty Contract Carriers were as follows:$8,262,000Transportation ServicesPayment for mileage alone totaled $7,382,700. Thecontract covered $7,383,602. There was $800,889 spentfor transportation by railroad and common carriers. Rail-road and common carriers mileage totaled 696,000.The record further shows that approximately 3 monthsprior to Respondent's reaching its decision to terminateits trucking operations, it entered into an agreement withEvans Trailer Leasing Company to lease 250 new trail-ers.The lease was for a term of 60 months. Almost cor-respondingly,Respondent entered into an agreementwithWilco Truck Rental, Inc. about June 1, 1979, forthe lease of 25 new tractors, subsequently acquired byRespondent under terms of a "buy-out" agreement,which Leasco subsequently acquired under its contractwith Respondent. Schenk testified that the new tractorswere scheduled to arrive in mid-summer 1979, but didnot in fact arrive until November.As the record has shown previously, communicationsand negotiations between Respondent and Leasco contin-ued in process between June 1, 1979, and mid-November1979, but that the first comprehensive and complete costsproposal for contract carrier service was not presentedto Respondent for Liberty services until about December5, 1979.G. Analysis and ConclusionsIthas beenpreviously found that commencing in orabout 1973and continuinginto late 1979, Respondentrecognized the spokesman for its over-the-road and localtruckdrivers as the designated representative of the driv-ers.On 'occasionRespondent recognized the driversthemselves and/or theircommitteemanfor purposes ofredressingdriver grievances and bargainingon matterswith respecttowages,trucking equipment, dispatchingassignments,and other working conditions; that, as such,Respondent's truckdrivers,regardlessof the name bywhich they were known, constituted a labor organizationwithin themeaningof Section 2(5) of the Act; and thatRespondent's over-the-road and city truckdrivers consti-tuted a unitappropriate for collective-bargaining underSection 9 of the Act as found above. SERVICE MERCHANDISE CO199H. Respondent's Termination of its Entire TruckdriverFleetThe above findings bring us to the crucial questionwhether Respondent's termination of its entire comple-ment of 40 truckdrivers and 1 former driver (warehouse-man) on December 21, 1979, was in any way motivatedby the drivers' activities protected by the Act. In thisregard, the credited evidence of record shows that sinceabout 1972,Respondent was opposed to its drivers affi-liatingwith organized labor. At that time President Zim-merman told drivers if Respondent heard any wordabout thedriversjoining a union,Respondent wouldclose its trucking operation and ship its merchandise di-rectly to the showrooms.However, more recently, inSeptember 1979, Vice President Leban Hilton urgeddriver spokesman Jimmy Howell to dissuade the driversfromaffiliatingwithan outside union and assured themthat their jobs would not be taken by Rent-a-Drivers. Ina meeting held on October 19, 1979, Howell did urge thedrivers not to join an outside union and assured them, inresponse to Hilton's request, that their jobs were not injeopardy.Additionally,during a meeting consisting ofdrivers and management on September 29, 1979, manage-ment(Levy,Zimmerman,Schenk,Blatt,and others)were advised by spokesman Howell that its drivers wereseriously thinking about affiliatingwith the TeamstersUnion.At that juncture, Vice President Levy said,"You're holding a loaded gun to my head,"remindingthe drivers that Respondent was approaching the Christ-mas rush season,and requested them to delay bargainingor discussing their problems,or doing anything aboutthem (likejoining an outside union)until January 1980.The drivers immediately voted to comply with Levy'srequest on his assurance that they were not being re-placed by Rent-a-Drivers.Nevertheless,the record shows that almost immediate-ly after that September 29 meeting, Respondent partici-pated in weekly meetings in October 1979 with oneLucius Carroll,a contract carrier service sales agent forLeasco-Liberty;that Respondent's interest became morecomprehensive and its efforts more diligent in pursuingcontract carrier services in October 1979;and that ac-cording to Vice President Leban Hilton, Respondentmore or less decided to go for contract carrier serviceduring an October meeting when they advised manage-ment(Levy, Zimmerman, Schenk, Blatt)thatRespond-ent could get out of its contract lease arrangements. Zim-merman thereupon directed them (Hilton and others) tobuy outthe lease.Respondent continued its discussions with Carroll forcontract carrier service on into November 1979, when itallegedly received an investigative report (R. Exh. 20)from the Department of Transportation (DOT) regardingdriver violations of DOT regulations. Respondent con-tends that it relied on this report in arriving at its deci-sion for contract carrier service. However,Ido notcreditRespondentVicePresident Leban Hilton's testi-mony that the subject report (R. Exh. 20) was receivedby Respondent on November 30, 1979, because the dateat the top of that document was obviously altered. Also,a duplicate copy of the document (G.C. Exh. 31) is datedNovember, 15, 1979, rather than November 30, 1979.When questionedabout thisdiscrepancy,Respondent re-plied that the second document(G.C.Exh. 31) wastransmitted to another department of -Respondent. More-over, afterRespondent'sExhibit20 , was excluded fromadmission,counsel for Respondent madea proffer of tes-timony of Corporate Director of Traffic and Transporta-tionWayneBlatt about a preliminary report involvingsome of the contents in the documentexcluded (R. Exh.20).Blattwouldhave testified that the DOT official in-formedRespondent of numerousdriverviolations duringa company meeting on or justbeforeNovember 30,1979. However, even if the subject ofRespondent's prof-fer had beenpermitted, I would neverthelesshave foundsuchtestimony self-serving and an attempt to support in-formationin a document,previouslyexcluded and essen-tially not credible,becauseif suchan oral report had infact been given toRespondentprior to November 30,Respondentfailed to call the appropriatewitness (theparticularDOT agent) whom the court hadbeen advisedwas reasonably accessible and availableto testify.It is clearfrom the evidencethat during the June andSeptember1979 meetings with management, spokesmanJimmy Howell wasquite vocalin protesting" Respond-ent's new proposed rules regulating,driver operations,,in-dicatingthat theyhad an adverseaffect onthe benefitsand working conditionsof the drivers.In SeptemberHowelltold management the new ruleshad so adverselyaffected the drivers that they were seriouslyconsideringaffiliatingwith Teamsters480; and thatif conditions didnot improve within a reasonabletime, they would affili-ate with the Teamsters Union.Although the record shows thatRespondent had pre-viouslymade less comprehensive cost studies prior toJune 1979,there is no showingthat any,top managerialdiscussionswere held and/or thatany action was takenby management based on such studies.On the contrary,it isprofoundly clear thatRespondent'sefforts in obtain-ing cost data and holding management meetings to dis-cussmatters relevant to a change to contractcarrierservice were not so diligentafter theSeptember 29 meet-ing until afirstcomprehensiveoffer for contractservicewas receivedby Respondenton December5.Thereafter,a contractfor carrierservice was consummated by Re-spondent on December 21, 1979,not quite 3 months'sub-sequentto the heatedmeeting withitsdrivers on Sep-tember 29, 1979.When Respondentwas askedto producethe workingpapers involvingcost proposals which led up to its cru-cial decision,Respondent statedthat they werediscardedprior to thisproceeding.I do not creditthe Respondent'sreply in thisregard becauseI find it difficultto conceiveany huge and expanding corporation, comparable to Re-spondent,entering into a businessundertakingof such fi-nancialmagnitudeas contractcarrier service on whatRespondentdescribesasworking papers. I cannot imag-ine that the "workingpapers" wereof such littlesignifi-canceor that theywerediscardedwithin lessthan 1, yearsubsequentto the undertaking.Although the Respondent contendsits cost studies in-dicateditwould be able to carry out its transportation 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations at a cheaper rate under a contract carrier ar-rangement,the evidence shows that under Respondent's1980 contract carrier arrangement,Respondent transport-ed merchandise 281,507 miles more than it did in 1979, atan additional cost of $2,460,653. Consequently, when therecord evidence of the time within which Respondentcompleted the complicated business transaction ofswitching from a private fleet to contract carrier service,on the heels of the very heated meeting with its driverson September 29, 1979, it would be an understatement tocharacterize its decision to convert as anything less thanprecipitous.Moreover, when Respondent's antiunion ef-forts and the veil of secrecy with which it wrapped itsnegotiationsfor contract carrier service is considered,along with all the foregoing findings,the conclusion isinescapable, and I so find, that Respondent's unilateraldecision to discharge its drivers and convert to privatecontract carrier service was substantially motivated byits truckdrivers' group support and their contemplatedunion activity in violation of Section 8(a)(3) and (1) oftheAct.SeeTennesseeCartageCo.,250NLRB 112(1980), andNational Family Opinion,246NLRB 521(1979), appropriately cited by the General Counsel.Although Respondent contends it had been consider-ing cost studies of its transportation operation for severalmonths prior to September 29, 1979, the record is barrenof any tangible and probative evidence that Respondentgave any serious consideration to converting its privatetrucking operation to a contract carrier arrangementuntil after the September 29 meeting.By its own ac-knowledgement,Vice PresidentHiltonand Director ofTransportation Blatt did not meet with top management(Schenk)untilearly October 1979, when they were di-rected by Schenk to see if Respondent could get out ofitslease agreements.Under these circumstances, Re-spondent has -failed to demonstrate that it contemplatedor planned to abolish its private driver fleet and enterinto a contract carrier arrangement until after it learnedon September 29, 1979, that its truckdrivers were seri-ously considering affiliating with organized labor (Team-sters).Consequently, Respondent has also failed to showthat its switch to contract carrier service and its termina-tion of all its drivers were motivated by economic con-siderations.Its conduct in not doing so was in violationof Section 8(a)(3) and (1) of the Act.Wright Line,251NLRB 1083 (1980), andWeather Tamer,253 NLRB 293(1980).I.Respondent's Unilateral Decision to Abolish itsPrivate Driver OperationWithout Notice to its Driversor Their SpokesmanAs found above, since about 1973 through most of1979, Respondent has recognized and has bargained withits driver spokesman, or the drivers themselves, and it isobligated to continue such bargaining relationship be-cause no question has been raised about the majoritystatus of the drivers. In fact, in the absence of such evi-dence, majority status is presumed. Nevertheless, as Re-spondent acknowledged, it unilaterally decided and infact terminated its driver employees without discussingthe effects of its decision on them and without notifyingtheir spokesman or the drivers themselves of its decisionto do so. In fact, the evidence shows that not only didRespondent fail to notify the drivers of its decision, but itmade adeliberate effort to conceal its plans and its deci-sion and denied it had such plans or had made such a de-cisionwhen spokesman Howell, driver Woodall, andother drivers inquired about the validity of rumors ofsuch a decision. Because abolition of private drivers af-fected conditions of drivers' employment, such actionwas included within the meaning of "terms and condi-tions of employment" of unit employees. Respondentthereforewas under an obligation to bargain with itsdrivers about such decision and terminations, even if itwere in fact motivated by economic considerations. Byfailing to do so, Respondent violated Section 8(a)(5) and(1) of the Act.Ozark Trailers,161 NLRB 561 (1966), andBrockway Motor Trucks,230 NLRB 1002 (1977).Although Blagburn worked in the warehouse becauseof his driver violations, he was a truckdriver receivingdrivers' pay and was evidently considered a driver byRespondent when it discharged him, along with the driv-ers, onDecember 21, 1979. All other warehouse workerswere laid off for about 30 days. For all practical pur-poses, Blagburn is found to be a driver.It is amply shown by the record that Respondent is arapidly growing and economically thriving business. It islikewise shown that Respondent expended $2 millionmore for transportation during the first three quarters of1980 than it did during the year 1979, even though it hadswitched to contract carrier service. Respondent can re-establish its private trucking operation by immediatelycancelling its current agreement with Liberty ContractCarrier or, alternatively, commence phasing in its formerprivate trucking arrangement by leasing trucking equip-ment and reemploying its terminated truckdrivers untilthe current contract with Liberty Contract expires. Itwould appear that, in either event, Respondent wouldnot be subjected to economic hardship, because therecord shows it now expends more for transportationthan it did under its prior operation. This is especially soin view of the high probability that Respondent's growthor expansion has continued since the date of the recordfinancialdata herein.BlueGrass ProvisionCo.,238NLRB 910 (1978).Order Disapproving Service Merchandise, Inc., andService Merchandise Drivers Association'sApplication for Approval of the ProposedSettlement in Case 26-CA-8333, Withdrawal of theComplaint, and Close of the CaseThe hearing in the instant proceeding commenced onNovember 17, 1980, at 11 a.m. Theparties engaged insettlement discussions during the early part of whichthey advised me that they had reached an agreement inprinciple.After approximately 4-1/2 hours, I was ad-vised by the parties that 'their efforts to achieve a settle-ment had failed and they were ready to litigate. After 4days of trial, the proceeding was adjourned on Decem-ber 1, 1980, and the parties were urged by me to contin-ue settlement efforts during the recess. The trial resumedon December 1, 1980, and adjourned on December 3,1980, until January 12, 1981. Again the parties were en- SERVICE MERCHANDISE CO.couraged to continue their settlementefforts. Finally, thetrial concluded on January 14,1981,and counsel for therespective parties were given until March23, 1981, tosubmit briefsin the instant-matter.Pursuant to request ofcounsel forthe General Counsel,the time for submittingbriefswas extendedto April 8, 1981.Subsequently,pursuant tothe request of counsel forthe Charging Party, the time forsubmitting briefs wasextendedtoMay 5,1981.The time `for submitting briefswas furtherextendedtoMay 20,1981, on the request ofcounsel forthe Respondent.Nevertheless,about April27, 1981,counsel for Respondent requested,on behalf ofRespondent and ChargingParty, thatthe time for filingbriefsbe extendedtoMay 25,1981,because ChargingPartyand Respondent had agreed,in principle,to a set-tlement and needed the additional time to work out de-tails.However,owing to the posture of this case, theprior unsuccessfulefforts by theparties to achieve a set-tlement,and theseveral extensions previously grantedfor filing briefs,Inevertheless extended the time forfiling briefs toMay 13, 1981, to allowsome time to workout details of a settlement.On May 11,1981, Respond-ent'sbrief was received by me.On June8,1981,I received the jointapplication ofcounsel forRespondent and counsel for Charging Party,dated June4, 1981,proposing settlement of the instantcase on"several conditions,contingencies,provisos, as-sumptions,and presumptions,enumerated in the pro-posed lump-sum settlement,hereinidentifiedand admit-ted into therecord asAdministrative Law Judge's Ex-hibit 1.Several discriminatees did not join in the pro-posedsettlement which was not computed in accordancewith the Board's backpayformula.Neither counsel fortheGeneralCounsel northeRegionalDirector forRegion 26 participatedin the recent settlement discus-sions orthe preparation of the proposedsettlement.OnJune 24, 1981, I receivedcounsel forthe General Coun-sel'smotion in opposition to Respondentand ChargingParties' applicationfor approval of the proposedsettle-ment,withdrawalof the complaint herein, and closingthe case.The parties havehad ample time to prepare a firm,fair,unconditional,and unequivocalsettlement agree-ment,in accordance withBoard settlement procedures,and to work out satisfactoryand just details of such anagreement.Moreover,if all the contingencies,provisos,assumptions,and presumptions,and all parties affectedthereby, are hereaftermade so satisfied,and such agree-ment doesnot abridgeany provisionsor the spirit of theAct, thereis nothingto preventthe parties from actuallyachieving a settlementwhich can be readilyapprovedsubsequent to theissuanceof the judge's decision herein.Therefore,from my examinationof the proposedsettle-ment, the severalconditions,contingencies, provisos, as-sumptions,and presumptions appear to be of such a sig-nificantnature andnumber, thatI am prevented fromfully comprehendingand interpreting the proposal as afirm, just, unequivocal, and unqualifiedsettlement agree-ment, regardlesshow well intentionedthe parties.More-over, I find merit in the General Counsel'smotion in op-position to the proposedsettlement.201Accordingly, under the abovecircumstances, I ampersuadedby the proposedsettlement(ALJ Exh. 1), aspreparedin its currentform, that it shouldnot, and it isnot, approved.Withdrawal of thecomplaint is denied,and my decisionis issuedforthwith.IV. THE EFFECT OF THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII,above,occurring in connection with its operationsdescribed in section I, above,have a close,intimate, andsubstantial relationship to trade, traffic,and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practiceswithin the meaning of Section8(a)(3) and(1) and Section 8(a)(5) and (1), I shall recom-mend that it be ordered to cease and desist therefromand take certain affirmative action designed to effectuatethe policiesof the Act.It having been found that Respondent discriminatorilyabolished its private trucking operation and terminatedall its local and over-the-road truckdrivers and a formerdriver warehouse worker because the drivers were sup-porting their drivers' association and were consideringaffiliatingwith the Teamsters Union,in violation of Sec-tion 8(a)(3) and(1) of the Act;and that Respondent,without notifying or discussing the effects of its decisionon its unit drivers,unilaterally abolished its privatetrucking operation and terminated all its drivers and aformer driver/warehouse worker,without notifying orbargainingwith the drivers'association,or the groupconsisting of its drivers,concerning its decision to termi-nate its private trucking operation and to discharge alllocal and over-the-road drivers,in violation of Section8(a)(5) and(1) of the Act,the recommended Order willprovide that Respondent reestablish its private truckingoperation and reinstate all its drivers,includingware-house worker Blagburn,who were terminated on De-cember 21,1979, and make them whole for any loss ofearnings within the meaning and in accordance with theBoard's decisionin F.W.Woolworth Co.,90 NLRB 289(1950),and FloridaSteel Corp.,231 NLRB 651 (1977),12except as specifically modified by the wording of suchrecommended Order.Because of the character of the unfair labor practicesfound,the recommended Order will provide that Re-spondent cease and desist from or in any other mannerinterferingwith, restraining,or coercing employees inthe exercise of their rights guaranteedby Section 7 ofthe Act.NLRB v.EntwistleMfg. Co.,120 F.2d 532, 536(4th Cit.1941).On the basis of the above findings of fact and on theentire record of this case, I make the following12 See generallyIsis PlumbingCo,138 NLRB 716 (1962), 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF HAW4.By discriminatorily terminating the employment ofall its local andover-the-road drivers, including a formerdriver/warehouse worker, on December 21, 1979, Re-spondent violated Section 8(a)(3) and (1) of the Act.5.By failing to notify and bargain with the group con-sisting ofitsdrivers, Service Merchandise Drivers Asso-ciation,concerning its decisionto terminate its privatetrucking operation and to discharge its local and over-the-road drivers, Respondent violated Section 8(a)(5) and(1) of the Act.6.The aforesaid unfair labor practices affect commercewithin themeaning of Section2(6) and (7) of the Act.[RecommendedOrder omitted from publication.]1.Service Merchandise Company, Inc. is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Service Merchandise Drivers Association is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.3.Respondent has at all times material recognized theassociationor group consisting of its drivers and theirspokesmen as the bargaining representative of the em-ployees of Respondent employed in a unit consisting ofall local and over-the-road drivers.